 

INTRODUCTORY BONUS AGREEMENT

 

 

I understand and agree that if¸ within twelve (12) months from any payment date
of the introductory bonus money paid under the terms of my offer letter (all
such bonus money is defined herein as the “Introductory Bonus”), I resign other
than for Good Reason, as defined above, or my employment is terminated by the
Company for “Cause”, then I agree to repay the Company, within thirty (30) days
of demand by the Company, the full gross amount (including withholdings) of any
Introductory Bonus paid in the twelve months prior to the termination of my
employment.  For example, if I resign other than for Good Reason, as defined
above, or am terminated for Cause between April 16, 2015 and April 14, 2016, I
agree to repay the Company the $1,150,000 Introductory Bonus paid on April 15,
2015 only.  “Cause” shall be defined as (1) any conduct involving intentional
wrongdoing, fraud, dishonesty, gross negligence or willful misconduct or (2) any
act or omission that constitutes a material breach of the terms of my Offer
Letter, the Company’s Code of Conduct,  or any other personnel or compliance
policy applicable to me.

 

I hereby authorize the Company, to the extent permitted by law, to recover any
and all of such Introductory Bonus by (1) deduction from my salary or monies
that may be due me upon termination of my employment and/or (2) any other
available remedies at law, and consent to the jurisdiction of the New York
federal and state courts.  I also understand and agree that I shall be liable to
the Company for all attorneys’ fees and costs that may be incurred by the
Company in the collection of the Introductory Bonus from me.

 

 

 

 

/s/ Kevin Hogan

 

 

8/14/2013

Employee Signature

 

Date

 

 

Employee Name:

 

Employee ID No.:

 

 

 

 

 

--------------------------------------------------------------------------------